Based on review of the circuit court docket, it appears that petitioner's petition and supplemental petition for writ of prohibition are challenging his continued prosecution in circuit court case number 18-CF-1130. Because the docket indicates that the petitioner is represented by counsel in circuit court case number 18-CF-1130, the petition and supplemental petition for writ of prohibition are dismissed. See Logan v. State, 846 So. 2d 472 (Fla. 2003). Petitioner may challenge this conclusion by filing a motion for rehearing, under oath, within 15 days of the date of this order.
LaROSE, C.J., and NORTHCUTT and SILBERMAN, JJ., Concur.